Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang Yanzhao (CN 205359009).
Zhang Yanzhao discloses a prism device comprising a prism assembly (11), and a holder (2) connected to the prism assembly (see Fig. 1), wherein, the holder comprises a first end (adjacent element 5) and a second end (adjacent element 11) oppositely arranged (see Fig. 1), and the second end of the holder is connected to the prism assembly (see Fig. 1), the first end of the holder is used to provide a support point for the holder (see Fig. 1), and the second end of the holder is movable (via element 7) relative to the first end of the holder to adjust a spatial position of the prism assembly relative to the support point, a rod body (3,6) and an angle adjustment structure (7) connected between the rod body and the prism assembly (see Fig. 1), wherein the holder includes at least one end (the second end) rotatably connected to the rod body (3) and/or the prism assembly (11) to adjust a relative angle between the prism assembly and a fixing frame (1) to attach the prism assembly to an object of interest. Note figure 1 along with the associated description thereof.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2-5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang Yanzhao (CN 205359009) in view of Abdool et al (US 8,506,099).
Zhang Yanzhao discloses all of the subject matter claimed, note the above explanation, except for the rod body being adjustable in height. 
	Abdool et al teaches it is well known to use and employ a telescopic rod body/structure (22-24) having at least two hollow, rotary link/support rods (22, 23) connected in sequence, and the two rotary link/support rods are connected by a mechanical shaft/locking member (24) with self-damping/locking (see figures 1 and 6) for locking the two rotary rods together and/or allowing an optical assembly (15) to be slidably mounted telescopically along the axis direction of the two rotary link/support rods (see figures 1 and 6), wherein the spatial position of the optical assembly relative to the support point is adapted for being coarsely adjusted by rotating one of the link/support rods around the mechanical shaft arranged between the two link/support rods (see figures 1 and 6) in the same field of endeavor for the purpose of adjusting a vertical height of an optical element. See figures 1 and 6 along with the associated description thereof.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the holder of Zhang Yanzhao to include a telescopic rod body/structure including at least two rotary link rods and a mechanical shaft, as taught by Abdool et al, in order to adjust the vertical height of the prism assembly.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the backside of the article clip (4) of Zhang Yanzhao to include a typical socket of an universal ball and socket joint and embed the ball into the socket, as is well known in the art, in order to obtain a compact adjustable structure.
As to the limitations of claim 9, the examiner takes Official Notice that it is well known to provide an optical element with a first magnet and a provide a corresponding connecting member with a second magnet in the same field of endeavor for the purpose of rapid assembly/disassembly of the optical element to the connecting member.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the backside of the prism assembly of Zhang Yanzhao to include a first magnet and the front side of the article clip (4) of Zhang Yanzhao to include a second magnet, as is well known in the art, in order to obtain rapid assembly/disassembly of the prism assembly.
6. 	Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang Yanzhao (CN 205359009) in view of Seder et al (US 5,570,995).
Zhang Yanzhao discloses all of the subject matter claimed, note the above explanation, except for holder being made of a bendable plastic or metal tube/hose such that the prism assembly is rotatable relative to the tube/hose to adjust a pitch angle of the prism assembly relative to the holder.
	Seder et al teaches it is well known to use and employ a holder (22) made of a 

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the holder of Zhang Yanzhao to include a bendable gooseneck tube/hose as taught by Seder et al, in order to obtain greater adjustability.
	As to the material limitations of claims 12 and 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the bendable gooseneck tube/hose material of Seder et al to include a plastic or metallic material, as is well known in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a bendable gooseneck material. Note: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 125 USPQ 416.
7.	Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang Yanzhao (CN 205359009) in view of Abdool et al (US 8506,099), as applied to claims 2-5 and 8-11 above, and further in view of  Jiang Jiyou Yiqiao (CN 201731237).
Zhang Yanzhao discloses all of the subject matter claimed, note the above explanation, except the link/support rod body comprises a parallel four-link rod support assembly having one end connected to the link/support rod body, and the other end directly or indirectly connected through the angle adjustment structure to the prism assembly.
Jiang Jiyou Yiqiao teaches it is well known to use and employ a parallel four-link rod support assembly (7) having one end connected to the link/support rod body (4), and the other 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the link/support rod body of Zhang Yanzhao in view of Abdool et al to include a parallel four-link rod support assembly having one end connected to the link/support rod body (23), and the other end directly or indirectly connected through the angle adjustment structure (8), as taught by Jiang Jiyou Yiqiao, in order to increase the adjustability of the prism assembly.
8.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZhangYanzhao (CN 205359009) in view of Seder et al  (US 5,570,995), as applied to claims 12 and 14 above, and further in view of  Abdool et al (US 8,506,099).
Zhang Yanzhao discloses all of the subject matter claimed, note the above explanation, except for the article clip (8-10) comprising two clamping arms, oppositely disposed and elastically connected, and an elastic member, connected between the two clamping arms, for driving the two clamping arms to cooperate to clamp the prism body.
Abdool et al teaches it is well known to use and employ an article clip (40) including two clamping arms (32, 33) oppositely disposed and elastically connected with an elastic member (35) between the two clamping arms in the same field of endeavor for the purpose of driving the two clamping arms to cooperate to clamp an optical element. See figures 1 and 4 along with the associated description thereof.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the article clip of Zhang Yanzhao to include an article clip two 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDS
September 11, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872